Citation Nr: 1822660	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.   Entitlement to an disability rating in excess of 10 percent prior to March 30, 2016, and 40 percent from March 30, 2016, for right knee residuals from meniscus surgery.

2.   Entitlement to an initial disability rating in excess of 50 percent for chronic obstructive sleep apnea with asthma and chronic obstructive pulmonary disease (COPD), to include entitlement to a separate rating for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. B., a board-certified pulmonologist


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1987 to October 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2018, the Veteran appeared before the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.   In November 2017, prior to the promulgation of a Board decision in the matter of an increased disability rating for right knee residuals from meniscus surgery, the Veteran requested that the appeal in this matter be withdrawn; there is no question of fact or law in this matter remaining for the Board to consider.

2.  The Veteran's sleep apnea is the predominant respiratory disability, and it requires use of a CPAP device; even when considering symptoms of the coexisting respiratory conditions of asthma and COPD, the disability had not more nearly approximated chronic respiratory failure with carbon dioxide retention or cor pulmonale, and did not require a tracheostomy.




CONCLUSIONS OF LAW

1.   Regarding the claim for an increased disability rating in excess of 10 percent prior to March 30, 2016, and 40 percent from March 30, 2016, for right knee residuals from meniscus surgery, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.   The criteria for a rating in excess of 50 percent for obstructive sleep apnea with asthma and COPD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.96(a), 4.97, Diagnostic Codes 6602, 6604, 6847 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.   Legal Criteria and Analysis

A.   Withdrawal of Claim for Increased Disability Rating for Right Knee Residuals from Meniscus Surgery

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative (in writing or on the record at a hearing) at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In written correspondence dated in November 2017, the Veteran requested withdrawal of his appeal seeking a disability rating in excess of 10 percent prior to March 30, 2016, and in excess of 40 percent from March 30, 2016, for right knee residuals from meniscus surgery.  Accordingly, there is no allegation of error of fact or law with respect to this claim remaining for appellate consideration, and the Board does not have jurisdiction to further consider an appeal in this matter.

B.   Chronic Obstructive Sleep Apnea with Asthma and COPD

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The record reflects the Veteran's service-connected respiratory disability is characterized as chronic obstructive sleep apnea with asthma and COPD and has been evaluated under hyphenated Diagnostic Code 6602-6847.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27.

38 C.F.R. § 4.96(a) governs disability ratings for "coexisting respiratory conditions" and states:

Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

38 C.F.R. § 4.96(a).  This has been interpreted to mean that VA will evaluate coexisting service-connected respiratory conditions covered by § 4.96(a) under the criteria enumerated in the predominant disability's Diagnostic Code.  See Urban v. Shulkin, 29 Vet. App. 82, 95 (2017).

Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6847 provides ratings for sleep apnea syndromes (obstructive, central, and mixed).  The Veteran is currently in receipt of a 50 percent rating under these criteria based on use of a breathing assistance device such as continuous airway pressure (CPAP) machine.  A higher 100 percent rating under these criteria requires obstructive sleep apnea that manifests in chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy.  38 C.F.R. § 4.97.

Diagnostic Code 6602, which are the criteria used for rating asthma disabilities, provides for a 60 percent disability rating with FEV-1 values that are 40 to 55 percent of predicted values, or; FEV-1/FVC values that are 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent disability rating is assigned where asthma has been productive of FEV-1 values that are less than 40 percent of predicted values, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.

The rating criteria for COPD are listed at Diagnostic Code 6604.  An of 60 percent is warranted if there is FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 40 to 55 percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  An evaluation of 100 percent is granted whenever there is forced expiratory volume in one second (FEV-1) less than 40 percent of predicted value; or the ratio of FEV-1 to forced vital capacity less than 40 percent; or diffusion capacity of the lung for carbon monoxide by the single breath method less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by echo or cardiac catheterization); or episode(s) of acute respiratory failure; or the requirement for outpatient oxygen therapy.

When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is utilized.  38 C.F.R. § 4.96(d)(6).

In July 2009 the Veteran underwent a sleep study at the Walter Reed National Military Medical Center and he was prescribed a C-PAP machine for sleep apnea.

A September 2009 pulmonary function test (PFT) showed FEV-1 of 62 percent both pre- and post-bronchodilator.  FEV-1/FVC results were 69 percent pre-bronchodilator and 68 percent post-bronchodilator.  DLCO was measured at 87 percent of predicted value.

A November 2009 PFT showed FEV-1 of 70 percent pre-bronchodilator and 69 percent post-bronchodilator.  FEV-1/FVC was 72 percent pre-bronchodilator and 71 percent post-bronchodilator.  The report did not show maximum oxygen consumption in ml/kg/min.

In February 2010, FEV-1 was 66 percent pre-bronchodilator and FEV-1/FVC was 68 percent pre-bronchodilator, and this report did not show DLCO or maximum oxygen consumption in ml/kg/min.  In October 2010, FEV-1 was 65 percent pre-bronchodilator and 66 percent post-bronchodilator, and FEV-1/FVC was 71 percent pre-bronchodilator and 73 percent post-bronchodilator.  This report also did not show DLCO or maximum oxygen consumption in ml/kg/min.

The Veteran was given a VA examination in October 2010.  The examiner diagnosed sleep apnea and severe asthma.  The Veteran reported having symptoms of asthma, including dyspnea, about twice a week with moderate exertion which resolve on their own in about 5 minutes.  The Veteran reported taking Advair twice a day and Albuterol as needed.  He did not have a history of cor pulmonale or pulmonary hypertension.  The Veteran's FEV-1/FVC was 71 pre-bronchodilator and 73 percent post-bronchodilator.

In September 2011 the RO granted service connection and a 50 percent disability evaluation for the Veteran's sleep apnea, due to his requirement of a C-PAP machine.

The Veteran was treated at the University of Colorado Hospital for his asthma several times.  In June 2014, he reported symptoms of shortness of breath.  He did not have cough, chest tightness, or wheezing.  PFT test results at that time showed FEV-1 of 63 percent pre-bronchodilator and 66 percent post-bronchodilator, FEV-1/FVC of 64 percent pre-bronchodilator and 69 percent post-bronchodilator, and DLCO was 97 percent predicted.  A December 2015 PFT showed FEV-1 of 62 pre-bronchodilator and 66 percent post-bronchodilator, FEV-1/FVC of 64 percent pre-bronchodilator and 71 percent post-bronchodilator, with DLCO of 97 percent predicted.  In February 2016, it was noted that he took Advair once or twice daily, as needed, and used Albuterol as needed.  

January 2016 VA treatment records show that the Veteran was using albuterol up to four times a day as needed and Advair twice a day.  His condition was noted to be stable.  A February 2016 prescription for the Veteran called for daily use of Advair.  

In August 2016, the Veteran was afforded a VA examination for his respiratory conditions.  The examiner diagnosed asthma as well as COPD.  It was noted that he pretreated asthma with albuterol and Advair and that pretreatment usually prevented wheezing.  He had never been hospitalized, but had visited the emergency room for asthmatic episodes, with the last visit being in 2008.  The Veteran reported that his asthma did not affect his activities of daily living or occupation.  The examiner found that the Veteran's respiratory condition did not require the use of an oral or parenteral corticosteroid medication but it did require intermittent use of inhalational bronchodilator therapy and anti-inflammatory medication.  The examiner noted that the condition did not require the use of oral bronchodilators, antibiotics, or outpatient oxygen therapy.  He had not had any asthma attacks with episodes of respiratory failure in the past twelve months and no physician visits for required care of exacerbations.  A PFT showed FEV-1 of 54 percent pre-bronchodilator, 58 percent post-bronchodilator, and FEV-1/FVC of 69 percent pre-bronchodilator and 73 percent post-bronchodilator.  DLCO was 119 percent predicted.  Exercise capacity testing was not performed, so the report did not show maximum oxygen consumption in ml/kg/min.  The examiner reported that the FEV-1 most accurately reflected the Veteran's level of disability.  

The RO spoke with the Veteran by phone in August 2017 and offered to schedule a new sleep study to examine the severity of his sleep apnea, but the Veteran declined.

In January 2018, the Veteran and Dr. B., a board-certified pulmonologist, testified at a Board videoconference hearing.  The Veteran, who is a registered respiratory therapist and a registered pulmonary function technologist, testified that he was using Advair and albuterol daily for his asthma.  The Veteran testified that he has well-controlled asthma, indicating this meant that if he takes his medication as directed, then he can usually avoid any exacerbating situations.  The Veteran and Dr. B. both testified that sleep apnea and asthma are different disease states with two different pathophysiologies, different diagnostic criteria, and very different therapeutic interventions.  The Veteran and Dr. B. testified that the Veteran's sleep apnea was unrelated to his asthma, that obstructive sleep apnea is an anatomical issue of the narrowing of the airway, whereas asthma is an inflammation, narrowing, and hyperresponsiveness of the airways.

First, the Board will address the Veteran's argument that he should be awarded a rating for his asthma and COPD that is separate from the 50 percent rating he currently has under Diagnostic Code 6847 for his sleep apnea.  The Diagnostic Code for bronchial asthma is 6602 and for COPD is 6604, and thus the language of 38 C.F.R. § 4.96(a) requires that a single rating be assigned for these two coexisting respiratory conditions and specifically states that ratings for the conditions cannot be combined with each other.  See Urban, 29 Vet. App. at 88.

The Board acknowledges that the evidence of record supports a finding that sleep apnea and asthma present distinct manifestations, and the rating schedule provides different criteria for the rating of each.  That notwithstanding, the Board is bound by 38 C.F.R. § 4.96(a), which specifically prohibits the assignment of separate evaluations for asthma and obstructive sleep apnea.  Given the binding nature of the applicable regulatory provisions recited above, the Board has no option but to conclude that separate disability ratings for the Veteran's obstructive sleep apnea and asthma and COPD may not be assigned.  

In that regard the Board does not have the authority to grant the Veteran's claim on an equitable basis, and instead is constrained to follow the specific provisions of the controlling law and regulations.  See 38 U.S.C. § 7104 (2012); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the law is dispositive, the Board is unable to award a rating for asthma under Diagnostic Code 6602 or COPD under Diagnostic Code 6604 that is separate from that of the rating for sleep apnea under Diagnostic Code 6847.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

In accordance with 38 C.F.R. § 4.96(a), the Board will next evaluate the three coexisting respiratory conditions (asthma, COPD, and sleep apnea), and determine which one is the predominant disability, and then determine whether the severity of the overall disability warrants an elevation to the next higher evaluation.  See Urban, 29 Vet. App. at 89-90.

As noted above, the Veteran has been assigned a 50 percent rating under Diagnostic Code 6847 based on use of a CPAP machine.  The next higher rating, 100 percent, is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or the requirement of a tracheotomy.  The evidence of record does not show chronic respiratory failure with carbon dioxide retention or cor pulmonale, or the requirement of a tracheotomy, and so a higher rating of 100 percent is not warranted under Diagnostic Code 6847.

Regarding the rating criteria under Diagnostic Code 6602, the Veteran has undergone multiple PFTs during the appeal period.  Most of the FEV-1 and FEV-1/FVC test results were between 56 and 70 percent, which most nearly approximate a 30 percent rating according to Diagnostic Code 6602.  The record also shows that the Veteran uses daily inhalational bronchodilator therapy (albuterol) and inhalational anti-inflammatory medication (Advair), also warranting a 30 percent rating.  The Veteran had a FEV-1 test result that would warrant a higher 60 percent rating (54 percent in August 2016).  However, these results were obtained pre-bronchodilator, and the FEV-1 results after the use of a bronchodilator were 58 percent, warranting a 30 percent rating.  38 C.F.R. § 4.96(d)(5) states that in evaluations based on PFT results, the RO should use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  Here, the post-bronchodilator results were not poorer; as such, the pre-bronchodilator results must be used.  For these reasons, the Veteran would at most qualify for a 30 percent rating for his asthma condition under Diagnostic Code 6602.  A higher 60 percent rating is not warranted under these criteria because the evidence of record does not show that he has had FEV-1 of 40-55 percent predicted (post-bronchodilator); or FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A preponderance of the evidence is against a finding that the Veteran has symptoms that more nearly approximate the criteria for a 60 percent rating.

The rating criteria for the third coexisting respiratory condition, COPD, are similar to the rating criteria for bronchial asthma.  The COPD criteria use the same levels of PFT testing for FEV-1 and FEV-1/FVC, but the COPD criteria also include DLCO testing.  As noted above, the Veteran's FEV-1 and FEV-1/FVC test results were consistently between 56 to 70 percent predicted, warranting a 30 percent disability rating under the criteria for asthma and COPD.  The Veteran's June 2014 DLCO results were described as "normal," the November 2009 DLCO test result was 87 percent predicted, and the August 2016 DCLO was 119 percent predicted.  Therefore, these results do not more nearly approximate the criteria for a higher rating of 60 percent because the evidence of record does not show that he has had FEV-1 of 40-55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 40 to 55 percent predicted.  There also is no evidence of maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Hence, the Veteran's disability picture meets the 30 percent criteria for COPD.

As required by 38 C.F.R. § 4.96(a), the VA must determine which of these three coexisting respiratory disabilities is the predominant one.  As reflected above, the Veteran's sleep apnea warrants a 50 percent rating under the applicable criteria, while asthma and COPD each warrant a 30 percent rating under applicable criteria.  As such, sleep apnea is the predominant disability.  

Next, the Board must evaluate whether the single 50 percent rating assigned for these disabilities is appropriate, or whether the severity of the overall disability warrants an elevation of the rating to the next higher evaluation under Diagnostic Code 6847.  In order to determine whether elevation to the next higher criteria is warranted, the Board must determine whether non-overlapping symptoms of asthma or COPD would support a higher evaluation when applied to the predominant Diagnostic Code 6847.  See Urban, 29 Vet. App. at 89 (finding reasonable VA's interpretation of § 4.96(a) as referring to the next higher evaluation level under the predominant disability Diagnostic Code and that the criteria in that evaluation level are key to assessing the severity of the overall disability from all respiratory conditions).  Here, the non-overlapping symptoms require inhalational bronchodilator therapy or inhalational anti-inflammatory medication and are reflected by FEV-1 of 56 to 70 percent predicted or FEV-1/FVC of 56 to 70 percent predicted, which meet the 30 percent rating criteria under their respective Diagnostic Codes.  Unfortunately, in evaluating the overall disability of the sleep apnea, asthma, and COPD conditions together the symptoms do not more nearly approximate the 100 percent rating criteria for sleep apnea.  There is no indication the overall disability picture more nearly approximates symptoms of chronic respiratory failure with carbon dioxide retention, cor pulmonale, or requirement of a tracheostomy.  As such, even when considering the overall disability picture presented by the Veteran's co-existing respiratory disabilities, elevation to the next higher rating criteria, 100 percent, under Diagnostic Code 6847 is not warranted.  

At the January 2018 hearing, the Veteran's representative also argued that the Veteran may be entitled to a higher rating based on the criteria of § 4.96(a) regarding elevation to the next higher rating, indicating that the Veteran may be entitled to a 60 percent rating under Diagnostic Code 6602 based on such elevation.  As explained above, the provision cited by the Veteran's representative requires rating based upon the predominant disability Diagnostic Code and elevation to the next higher rating under those criteria.  Under those criteria, the next higher evaluation is a 100 percent rating.  As asthma or COPD is not the predominant disability under the rating criteria, elevation to a higher 60 percent rating under those criteria is not available.

The Board has also considered whether any staged rating is appropriate in this case.  However, the Veteran's symptomatology has been stable throughout the appeal period and consistent with no more than the 50 percent rating under Diagnostic Code 6847.  Therefore, assigning a staged rating is not warranted in this case.

Although the Board is very sympathetic to the Veteran's contentions regarding the distinctions between his sleep apnea and asthma/COPD conditions and has carefully considered the contentions presented, the rating criteria are clear and do not allow the Board to provide a higher or separate rating as requested.  As such, the Board concludes that a preponderance of the evidence is against a finding that a rating in excess of 50 percent is warranted for the Veteran's co-existing respiratory conditions.  In making this determination, the Board has considered the provisions of 38 U.S.C. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision than set forth herein.


ORDER

The appeal seeking an increased disability rating in excess of 10 percent prior to March 30, 2016, and 40 percent from March 30, 2016, for right knee residuals from meniscus surgery, is dismissed.

An initial disability rating in excess of 50 percent for obstructive sleep apnea with asthma and COPD is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


